DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control device and protection control unit in claims 1-13, and the notification unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, each unit is interpreted as being a part of the control device that is provided by a computer including a central processing unit (see paragraph 29 of the specification of the instant application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 14, each of the claims recites “a protection control unit that activates protection control of the electric scroll compressor included in a refrigerant circuit”. This limitation is indefinite because as the claims are currently written it is unclear whether or not the protection control unit or the scroll compressor is required to be included in the refrigerant circuit. For examination purposes it is presumed that the claims are intended to recite the scroll compressor being included within a refrigerant circuit.
	Regarding claims 2-9 and 11, the claims are rejected due to dependence from a rejected claim.
Further regarding claim 9, the claim recites “the vehicle air conditioner”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes the claim is presumed to recite “a vehicle air conditioner”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (JP 53-75555, see English Translation included in the IDS filed 10/20/2020) in view of Street (US 6,332,327).
	As to claims 1-2, Akaike teaches a compressor utilized in a refrigerant circuit and comprising a control device 8-9 (note that the claimed control device is interpreted as a computerized device or equivalents thereof in light of the interpretation under 35 U.S.C. 112; the device of Akaike is an analog device comprising a timer switch and relay to perform the claimed operations and is therefore considered to be an “equivalent” to the disclosed digital control device) with a protection control unit that activates protection control of a compressor included in a refrigerant circuit based on a pressure value measured by a pressure sensor provided on a low-pressure side of the circuit and a change over time of the pressure value, where the protection control is activated in a case where the pressure value is a negative pressure within a predetermined range for a time equal or greater to a predetermined time (page 2 discloses that the pressure switch 8 starts a relay timer if the suction pressure is abnormally low, and if the condition persists over a period of time the compressor is 
	Akaike is silent regarding any specific type of compressor, and thus does not explicitly teach the compressor and pressure sensor configuration as claimed. However, Street teaches that it is known to utilize an electric scroll compressor (Fig. 3; col. 6, lines 55-60) having a compression function section including a suction pressure sensor 54, a scroll compression mechanism 36, and a motor 32, wherein the pressure sensor 54 is inserted into a suction side of a housing included in the compression function section (col. 7, lines 46-54). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Akaike to utilize an electric scroll compressor with an integral suction pressure sensor as claimed and taught by Street because it would provide a compressor capable of quiet operation (col. 6, lines 55-60) and having a protected pressure sensor capable of accurate suction pressure readings (col. 7, lines 50-55).
	As to claim 3, in the manner as discussed in the rejection above, Akaike will activate the protection control in a case where the pressure value is negative for a predetermined time period, and thus will activate the protection control in a case where the pressure value is decreased by a value equal to or greater than a predetermined value in a predetermined time in a state where the pressure value is a negative pressure. 
As to claim 4, in the manner as discussed in the rejection above, Akaike will activate the protection control in a case where the pressure value is negative for a predetermined time period, and thus will activate the protection control in a case where the pressure value does not change for a time equal to or greater than a predetermined time while the compressor is being operated.
	As to claim 7, Akaike, as modified, does not explicitly teach using an average sensed pressure value. However, the examiner takes Official Notice that it is well known in the art to utilize average values to increase accuracy of information detection by reducing the effect of outlier measurements. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Akaike to utilize using an average of sensed pressure values in order to improve the operation accuracy of the system.
	As to claims 8-9, Akaike does not explicitly teach that the system is used in a vehicle air conditioner having a compressor. However, the examiner takes Official Notice that it is well known in the art to utilize a vehicle air conditioner having a compressor. It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the control device of Akaike for use in such a vehicle air conditioner in order to provide effective protection of the compressor from malfunction.
	As to claims 11, Akaike teaches reducing the speed or stopping the motor (Akaike, see page 2).
	As to claim 14, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akaike as applied above, and further in view of Sugisaki (US 2015/0194912).
	As to claim 5, Akaike does not explicitly teach canceling the protection control based on a predetermined return condition corresponding to a condition at a time of activation of the protection control. However, Sugisaki teaches implementing compressor protection control based on abnormal pressure (paragraphs 22-23 and 27). The protection control is canceled based on a predetermined return condition that is related to the condition that caused the activation of the protection control (paragraphs 25 and 38). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Akaike to include canceling the protection control based on a predetermined return condition corresponding to a condition at a time of activation of the protection control in the manner as taught by Sugisaki, because it would allow the system to return to normal operation once the suction pressure is no longer too low.   
	As to claim 6, Akaike does not explicitly teach a notification unit as claimed. However, Sugisaki inherently includes such a notification unit because the system is configured to transmit an error signal indicating that cancellation of the protection control is not possible in a case where the control unit determines that cancellation of the protection control is not possible (Fig. 5, step S15; paragraph 40). Therefore it would .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12/3/2021, with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Street (US 6,332,327).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763